


110 HR 632 : H-Prize Act of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 632
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of Energy to
		  establish monetary prizes for achievements in overcoming scientific and
		  technical barriers associated with hydrogen energy.
	
	
		1.Short titleThis Act may be cited as the
			 H-Prize Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Administering
			 entityThe term administering entity means the
			 entity with which the Secretary enters into an agreement under section
			 3(c).
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Prize
			 authority
			(a)In
			 generalThe Secretary shall carry out a program to competitively
			 award cash prizes in conformity with this Act to advance the research,
			 development, demonstration, and commercial application of hydrogen energy
			 technologies.
			(b)Advertising and
			 solicitation of competitors
				(1)AdvertisingThe
			 Secretary shall widely advertise prize competitions to encourage broad
			 participation, including by individuals, universities (including historically
			 Black colleges and universities and other minority serving institutions), and
			 large and small businesses (including businesses owned or controlled by
			 socially and economically disadvantaged persons).
				(2)Announcement
			 through federal register noticeThe Secretary shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include essential elements of the competition such as the subject of the
			 competition, the duration of the competition, the eligibility requirements for
			 participation in the competition, the process for participants to register for
			 the competition, the amount of the prize, and the criteria for awarding the
			 prize.
				(c)Administering
			 the competitionsThe Secretary shall enter into an agreement with
			 a private, nonprofit entity to administer the prize competitions, subject to
			 the provisions of this Act. The duties of the administering entity under the
			 agreement shall include—
				(1)advertising prize
			 competitions and their results;
				(2)raising funds from
			 private entities and individuals to pay for administrative costs and to
			 contribute to cash prizes, including funds provided in exchange for the right
			 to name a prize awarded under this section;
				(3)developing, in
			 consultation with and subject to the final approval of the Secretary, the
			 criteria for selecting winners in prize competitions, based on goals provided
			 by the Secretary;
				(4)determining, in
			 consultation with the Secretary, the appropriate amount and funding sources for
			 each prize to be awarded, subject to the final approval of the Secretary with
			 respect to Federal funding;
				(5)providing advice
			 and consultation to the Secretary on the selection of judges in accordance with
			 section 4(d), using criteria developed in consultation with and subject to the
			 final approval of the Secretary; and
				(6)protecting against
			 the entity’s unauthorized use or disclosure of a registered participant’s trade
			 secrets and confidential business information. Any information properly
			 identified as trade secrets or confidential business information that is
			 submitted by a participant as part of a competitive program under this Act may
			 be withheld from public disclosure.
				(d)Funding
			 sourcesPrizes under this Act shall consist of Federal
			 appropriated funds and any funds provided by the administering entity
			 (including funds raised pursuant to subsection (c)(2)) for such cash prize
			 programs. The Secretary may accept funds from other Federal agencies for such
			 cash prizes and, notwithstanding section 3302(b) of title 31, United States
			 Code, may use such funds for the cash prize program. Other than publication of
			 the names of prize sponsors, the Secretary may not give any special
			 consideration to any private sector entity or individual in return for a
			 donation to the Secretary or administering entity.
			(e)Announcement of
			 prizesThe Secretary may not issue a notice required by
			 subsection (b)(2) until all the funds needed to pay out the announced amount of
			 the prize have been appropriated or committed in writing by the administering
			 entity. The Secretary may increase the amount of a prize after an initial
			 announcement is made under subsection (b)(2) if—
				(1)notice of the
			 increase is provided in the same manner as the initial notice of the prize;
			 and
				(2)the funds needed to
			 pay out the announced amount of the increase have been appropriated or
			 committed in writing by the administering entity.
				(f)SunsetThe
			 authority to announce prize competitions under this Act shall terminate on
			 September 30, 2018.
			4.Prize
			 categories
			(a)CategoriesThe
			 Secretary shall establish prizes for—
				(1)advancements in
			 technologies, components, or systems related to—
					(A)hydrogen
			 production;
					(B)hydrogen
			 storage;
					(C)hydrogen
			 distribution; and
					(D)hydrogen
			 utilization;
					(2)prototypes of
			 hydrogen-powered vehicles or other hydrogen-based products that best meet or
			 exceed objective performance criteria, such as completion of a race over a
			 certain distance or terrain or generation of energy at certain levels of
			 efficiency; and
				(3)transformational
			 changes in technologies for the distribution or production of hydrogen that
			 meet or exceed far-reaching objective criteria, which shall include minimal
			 carbon emissions and which may include cost criteria designed to facilitate the
			 eventual market success of a winning technology.
				(b)Awards
				(1)AdvancementsTo
			 the extent permitted under section 3(e), the prizes authorized under subsection
			 (a)(1) shall be awarded biennially to the most significant advance made in each
			 of the four subcategories described in subparagraphs (A) through (D) of
			 subsection (a)(1) since the submission deadline of the previous prize
			 competition in the same category under subsection (a)(1) or the date of
			 enactment of this Act, whichever is later, unless no such advance is
			 significant enough to merit an award. No one such prize may exceed $1,000,000.
			 If less than $4,000,000 is available for a prize competition under subsection
			 (a)(1), the Secretary may omit one or more subcategories, reduce the amount of
			 the prizes, or not hold a prize competition.
				(2)PrototypesTo
			 the extent permitted under section 3(e), prizes authorized under subsection
			 (a)(2) shall be awarded biennially in alternate years from the prizes
			 authorized under subsection (a)(1). The Secretary is authorized to award up to
			 one prize in this category in each 2-year period. No such prize may exceed
			 $4,000,000. If no registered participants meet the objective performance
			 criteria established pursuant to subsection (c) for a competition under this
			 paragraph, the Secretary shall not award a prize.
				(3)Transformational
			 technologiesTo the extent permitted under section 3(e), the
			 Secretary shall announce one prize competition authorized under subsection
			 (a)(3) as soon after the date of enactment of this Act as is practicable. A
			 prize offered under this paragraph shall be not less than $10,000,000, paid to
			 the winner in a lump sum, and an additional amount paid to the winner as a
			 match for each dollar of private funding raised by the winner for the hydrogen
			 technology beginning on the date the winner was named. The match shall be
			 provided for 3 years after the date the prize winner is named or until the full
			 amount of the prize has been paid out, whichever occurs first. A prize winner
			 may elect to have the match amount paid to another entity that is continuing
			 the development of the winning technology. The Secretary shall announce the
			 rules for receiving the match in the notice required by section 3(b)(2). The
			 Secretary shall award a prize under this paragraph only when a registered
			 participant has met the objective criteria established for the prize pursuant
			 to subsection (c) and announced pursuant to section 3(b)(2). Not more than
			 $10,000,000 in Federal funds may be used for the prize award under this
			 paragraph. The administering entity shall seek to raise $40,000,000 toward the
			 matching award under this paragraph.
				(c)CriteriaIn
			 establishing the criteria required by this Act, the Secretary—
				(1)shall consult with
			 the Department’s Hydrogen Technical and Fuel Cell Advisory Committee;
				(2)shall consult with other Federal agencies,
			 including the National Science Foundation; and
				(3)may consult with
			 other experts such as private organizations, including professional societies,
			 industry associations, and the National Academy of Sciences and the National
			 Academy of Engineering.
				(d)JudgesFor
			 each prize competition, the Secretary in consultation with the administering
			 entity shall assemble a panel of qualified judges to select the winner or
			 winners on the basis of the criteria established under subsection (c). Judges
			 for each prize competition shall include individuals from outside the
			 Department, including from the private sector. A judge, spouse, minor children,
			 and members of the judge’s household may not—
				(1)have personal or
			 financial interests in, or be an employee, officer, director, or agent of, any
			 entity that is a registered participant in the prize competition for which he
			 or she will serve as a judge; or
				(2)have a familial or
			 financial relationship with an individual who is a registered participant in
			 the prize competition for which he or she will serve as a judge.
				5.EligibilityTo be eligible to win a prize under this
			 Act, an individual or entity—
			(1)shall have
			 complied with all the requirements in accordance with the Federal Register
			 notice required under section 3(b)(2);
			(2)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of, or an alien lawfully
			 admitted for permanent residence in, the United States; and
			(3)shall not be a
			 Federal entity, a Federal employee acting within the scope of his employment,
			 or an employee of a national laboratory acting within the scope of his
			 employment.
			6.Intellectual
			 propertyThe Federal
			 Government shall not, by virtue of offering or awarding a prize under this Act,
			 be entitled to any intellectual property rights derived as a consequence of, or
			 direct relation to, the participation by a registered participant in a
			 competition authorized by this Act. This section shall not be construed to
			 prevent the Federal Government from negotiating a license for the use of
			 intellectual property developed for a prize competition under this Act.
		7.Liability
			(a)Waiver of
			 liabilityThe Secretary may require registered participants to
			 waive claims against the Federal Government and the administering entity
			 (except claims for willful misconduct) for any injury, death, damage, or loss
			 of property, revenue, or profits arising from the registered participants’
			 participation in a competition under this Act. The Secretary shall give notice
			 of any waiver required under this subsection in the notice required by section
			 3(b)(2). The Secretary may not require a registered participant to waive claims
			 against the administering entity arising out of the unauthorized use or
			 disclosure by the administering entity of the registered participant’s trade
			 secrets or confidential business information.
			(b)Liability
			 insurance
				(1)RequirementsRegistered
			 participants shall be required to obtain liability insurance or demonstrate
			 financial responsibility, in amounts determined by the Secretary, for claims
			 by—
					(A)a third party for
			 death, bodily injury, or property damage or loss resulting from an activity
			 carried out in connection with participation in a competition under this Act;
			 and
					(B)the Federal
			 Government for damage or loss to Government property resulting from such an
			 activity.
					(2)Federal
			 government insuredThe Federal Government shall be named as an
			 additional insured under a registered participant’s insurance policy required
			 under paragraph (1)(A), and registered participants shall be required to agree
			 to indemnify the Federal Government against third party claims for damages
			 arising from or related to competition activities.
				8.Report to
			 CongressNot later than 60
			 days after the awarding of the first prize under this Act, and annually
			 thereafter, the Secretary shall transmit to the Congress a report that—
			(1)identifies each
			 award recipient;
			(2)describes the
			 technologies developed by each award recipient; and
			(3)specifies actions
			 being taken toward commercial application of all technologies with respect to
			 which a prize has been awarded under this Act.
			9.Authorization of
			 appropriations
			(a)Authorization of
			 appropriations
				(1)AwardsThere
			 are authorized to be appropriated to the Secretary for the period encompassing
			 fiscal years 2008 through 2017 for carrying out this Act—
					(A)$20,000,000 for
			 awards described in section (4)(a)(1);
					(B)$20,000,000 for
			 awards described in section 4(a)(2); and
					(C)$10,000,000 for
			 the award described in section 4(a)(3).
					(2)AdministrationIn
			 addition to the amounts authorized in paragraph (1), there are authorized to be
			 appropriated to the Secretary for each of fiscal years 2008 and 2009 $2,000,000
			 for the administrative costs of carrying out this Act.
				(b)Carryover of
			 fundsFunds appropriated for prize awards under this Act shall
			 remain available until expended, and may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 10 fiscal years after
			 the fiscal year for which the funds were originally appropriated. No provision
			 in this Act permits obligation or payment of funds in violation of section 1341
			 of title 31 of the United States Code (commonly referred to as the
			 Anti-Deficiency Act).
			10.NonsubstitutionThe programs created under this Act shall
			 not be considered a substitute for Federal research and development
			 programs.
		
	
		
			Passed the House of Representatives June 6,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
